DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/670,591 (now U.S. Patent No. 10,917,358)).
Appropriate correction is required.

Claim Objections
Claims 14 – 20 are objected to because of the following informalities:
	“circuity” (claim 14, line 2).
Appropriate correction is required.

Claims 3, 5 – 13, 15, 16, 19, and 20 are objected to because of the following informalities:
Claim 3 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
5 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
Claim 6 recites the limitation "data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “a second data”;
Claim 7 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “the second data”;
Claim 10 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
Claim 12 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
Claim 12 recites the limitation "the data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
Claim 13 recites the limitation "the data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data”;
15 recites the limitation "data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “a third data”;
Claim 16 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “the third data”;
Claim 19 recites the limitation "data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “a fourth data”;
Claim 20 recites the limitation "data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the backup copy of the data” or “the fourth data”;

Claim 8 recites the limitation "a target instance" in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the target instance”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,917,358. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 5 of ‘358.
1.	A system, comprising:
a first server pod hosting a first cloud (“a first data center (server pod) hosting a first cloud”), wherein the first server pod comprises:
processing circuitry (“computer-readable media at least collectively storing instructions of a first cloud service (CS) executable by processing circuitry”); and
a memory, wherein the memory stores instructions of a first cloud service (CS) that, when executed by the processing circuitry, cause the processing circuitry to perform operations (“computer-readable media at least collectively storing instructions of a first cloud service (CS) executable by processing circuitry of a first data center hosting a first cloud, wherein the instructions comprising instructions”) comprising:
establishing a peer-to-peer communication channel between the first CS of the first server pod and a second CS of a second server pod, wherein the second server pod hosts a second cloud having a source instance to be migrated to a target instance of the first cloud (“establish a peer-to-peer communication channel between the first CS of the first data center and a second CS of a second data center that hosts a second cloud”); and
performing, via the first CS of the first server pod, at least a portion of a cross-cloud instance migration automation, wherein the cross-cloud instance migration automation (“perform the action of the first automation at the first data center using the output received from the second CS of the second data center as though the second automation were locally executed at the first data center; wherein the first automation is a cross-cloud instance migration automation”) comprises:
allocating, via the first CS of the first server pod, one or more virtual servers and one or more database servers of the target instance at the first server pod (“allocating virtual servers and database servers of the target instance at the first data center”);
installing and configuring, via the first CS of the first server pod, the one or more virtual servers of the target instance based on a configuration of one or more virtual servers of the source instance (“installing and configuring the virtual servers of the target instance based on a configuration of virtual servers of the source instance”); and
restoring a backup copy of data of the source instance to the database servers of the target instance”).

Claim 8 of the present Application maps to claim 5 of ‘358.8.	A method, comprising:
establishing a peer-to-peer communication channel between a first cloud service (CS) of a first server pod and a second CS of a second server pod, wherein the first server pod hosts a first cloud having a target instance, and wherein the second server pod hosts a second cloud having a source instance to be migrated to a target instance of the first cloud (“establish a peer-to-peer communication channel between the first CS of the first data center and a second CS of a second data center that hosts a second cloud”); and
performing, via the first CS of the first server pod and the second CS of the second server pod, a cross-cloud instance migration automation, wherein the cross-cloud instance migration automation (“perform the action of the first automation at the first data center using the output received from the second CS of the second data center as though the second automation were locally executed at the first data center; wherein the first automation is a cross-cloud instance migration automation”) comprises:
allocating, via the first CS of the first server pod, one or more virtual servers and one or more database servers of the target instance at the first server pod (“allocating virtual servers and database servers of the target instance at the first data center”);
installing and configuring the virtual servers of the target instance based on a configuration of virtual servers of the source instance”); and
restoring, via the first CS of the first server pod, a backup copy of data of the source instance to the first server pod of the target instance (“restoring a backup copy of data of the source instance to the database servers of the target instance”).

Claim 14 of the present Application maps to claim 5 of ‘358.
14.	One or more non-transitory, computer-readable media at least collectively storing instructions of a first cloud service (CS) executable by processing circuity of a first server pod hosting a first cloud, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to perform operations (“computer-readable media at least collectively storing instructions of a first cloud service (CS) executable by processing circuitry”) comprising:
establishing a peer-to-peer communication channel between the first CS of the first server pod and a second CS of a second server pod, wherein the second server pod hosts a second cloud having a source instance to be migrated to a target instance of the first cloud (“establish a peer-to-peer communication channel between the first CS of the first data center and a second CS of a second data center that hosts a second cloud”); and
performing, via the first CS of the first server pod, at least a portion of a cross-cloud instance migration automation, wherein the cross-cloud instance migration perform the action of the first automation at the first data center using the output received from the second CS of the second data center as though the second automation were locally executed at the first data center; wherein the first automation is a cross-cloud instance migration automation”) comprises:
allocating, via the first CS of the first server pod, one or more virtual servers and one or more database servers of the target instance at the first server pod (“allocating virtual servers and database servers of the target instance at the first data center”);
installing and configuring, via the first CS of the first server pod, the one or more virtual servers of the target instance based on a configuration of one or more virtual servers of the source instance (“installing and configuring the virtual servers of the target instance based on a configuration of virtual servers of the source instance”); and
restoring, via the first CS of the first server pod, a backup copy of data of the source instance to the first server pod of the target instance (“restoring a backup copy of data of the source instance to the database servers of the target instance”).

The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘358.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRC/